Citation Nr: 0124988	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-05-917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Crohn's disease.  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from April 1967 to April 1971.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied 
service connection for Crohn's disease.  

REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the veteran as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the veteran submitted an unsigned Authorization and Consent 
to Release Information, VA Form 21-4142(JF) in March 2001, 
wherein he clarified that his gastrointestinal complaints had 
been treated by James McGee, M.D.  It does not appear that 
these records were requested or obtained and incorporated 
into the record.  In reviewing a similar factual scenario, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VA should obtain all relevant VA 
and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Additionally, in an August 1999 written statement, Lawrence 
D. Wruble, M.D., stated that he had been treating the 
veteran's Crohn's disease for many years and it was his 
belief that it is conceivable that the initiation of the 
veteran's disease began while he was in Vietnam.  In a March 
2001 written statement, the veteran clarified that Dr. Wruble 
had informed him that he must have had Crohn's disease since 
approximately 1969 given the amount of scar tissue present.  
In light of the statements from Dr. Wruble and the veteran, 
the Board finds that a VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  VA's duty 
to assist the veteran includes obtaining pertinent medical 
records and a thorough and contemporaneous examination in 
order to determine the nature, etiology, and extent of the 
veteran's disabilities.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001).

Accordingly, this case is REMANDED for the following: 

1.  Upon receipt of the appropriate 
authorization, the RO should contact 
James McGee, M.D. and Lawrence D. Wruble, 
M.D., and request copies of all available 
clinical documentation pertaining to the 
veteran's treatment.  If records are not 
available, the RO should indicate such in 
the claims folder.  

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature, etiology, and extent of his 
Crohn's disease.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
claims file must be made available to the 
examiner for review.  The examination 
report should reflect that such a review 
was conducted.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
Crohn's disease originated during active 
service or was otherwise related thereto.  
The reasons and bases for the opinion 
should be explicitly set forth.  

3.  The RO must then review the claims 
file and that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  The veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


